Title: From George Washington to Captain John Barry, 15 April 1778
From: Washington, George
To: Barry, John



Sir
Head Quartrs [Valley Forge] 15th april 1778

In a letter rec’d from you some days past were inclos’d the Paroles of some offi[ce]rs—these I have deliver’d to the Commissary Genl of Prisoners—yesterday I rec’d the Articles agreeable to the Bill sent me by Major Burnet & by him, or when he sends down you shall receive the amount. The men at present under yr Command belonging to Genl Varnums Brigade I cannot think of suffering to remain with you so long as you perhaps may wish, & have to desire that you will send them by a careful Officer to Camp by the first day of next Month—their time of stay will be so short, that I cannot think it necessary or right that they should receive their cloaths untill they join their Corps. I am &c.

G. W——n

